ORDER

PER CURIAM.
Thomas Spence, Jr. (“Seller”) appeals the judgment awarding damages to Randy and Pamela Wurst (“Buyers”) for fraudulent misrepresentation in the sale of real property. We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b). Buyers’ motion for an award of additional attorney’s fees incurred on appeal is sustained. Buyers are awarded an additional $6,615.00 as and for their attorneys fees incurred on appeal.